Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/30/2022 have been fully considered but they are not persuasive.  The Applicant amends the limitations in the claim and argues the references do not disclose the amended limitations.  Applicant argues Panteleev discloses a bitmap for the MAC CE, that is transmitted by the UE to the network device but the claim states the first indication information comprises a bitmap that is transmitted by the network device to the UE.  								In response, Panteleev discloses if there is more than one configuration being activated/de-activated the gNB needs to understand which configuration the UE has successfully received and the UE can transmit the MAC CE with the configuration indexes for each configuration activated or de-activated, in one example by using a bitmap, Para [0088].  Before this, the network device can transmit the DCI with multiple configurations to be activated or de-activated and the UE can check all configured indexes to validate activation or de-activation for each particular configuration, Para [0085].  It is obvious to one of ordinary skill that the instruction to activate or de-activate specific grant configurations can be indicated in a bitmap, where each bit represents a configuration index to be activated or de-activated.  The reason is already explained in why the MAC CE can have a bitmap, to allow the network device to know which specific configurations being activated or de-activated was successfully received by the UE.  Therefore a bitmap in the instruction to activate or de-activate configurations would allow the UE to know each specific configuration that needs to be activated or de-activated.  							Applicant has another argument over the limitation where different bits in the bitmap are used to indicated de-activation of different CG groups.  The Applicant argues Panteleev discloses a bitmap carrying information about what configuration to be activated or de-activated but does not mention the bits indicated different CG Groups.  In response, the limitation states each CG group comprises at least one CG, therefore a CG group can have a single configured grant confirmation.  A group can have one configured grant index.  Also the DCI can configure multiple grant configurations which can also be considered a group.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461